Exhibit 10.1

 

EXECUTION VERSION

 

NOTE AND WARRANT PURCHASE AGREEMENT

 

This Note and Warrant Purchase Agreement (this “Agreement”) is dated as of
December 31, 2019, between Cuentas Inc., a Florida corporation (“Cuentas” or the
“Company”), and CIMA Telecom, Inc., a Florida corporation doing business as
“CIMA Group” (including its successors and assigns, the “Purchaser” or “CIMA”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”) and Rule 506 of Regulation D promulgated under the Securities
Act, and the Company desires to issue and sell to Purchaser, and Purchaser
desires to purchase from the Company, a convertible promissory note of the
Company, as more fully described in this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and Purchaser agree as
follows:

 

ARTICLE I.

DEFINITIONS

 

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement:
(a) capitalized terms that are not otherwise defined herein have the meanings
given to such terms in the Debenture (as defined herein), and (b) the following
terms have the meanings set forth in this Section 1.1:

 

“A&R Articles of Incorporation” means the Amended and Restated Articles of
Incorporation of the Company, as amended and restated in accordance with the
terms of this Agreement.

 

“A&R Bylaws” means the Amended and Restated Bylaws of the Company, as amended
and restated in accordance with the terms of this Agreement.

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“Auris” means Auris, LLC, a Florida limited liability company and a wholly owned
subsidiary of CIMA, together with any successor thereto.

 

“Board of Directors” means the board of directors of the Company.

 

“Budgets” shall mean the budget for the month ending and fiscal year ending
December 31, 2020, and the schedule and payment plan for Cuentas to pay all
accounts payable which are currently more than 30 days past due by December 31,
2019, as agreed upon by CIMA, Cuentas and Dinar, and as set forth on Schedule II
attached hereto.

 



 

 

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“CIMA” means CIMA Telecom, Inc., a Florida Corporation (D/B/A “CIMA Group”),
together with any successor thereto or assign thereof.

 

“Closing” means the closing of the purchase and sale of the Debenture and the
Warrant pursuant to Section 2.1.

 

“Closing Date” means the Trading Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchaser’s obligations to deliver the Licensed
Technology and (ii) the Company’s obligations to deliver the Debenture and the
Warrant, in each case, have been satisfied or waived.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 

“Company Counsel” means Ellenoff Grossman & Schole LLP with offices located at
1345 Avenue of the Americas, 11th Floor, New York, NY 10105.

 

“Cuentas Executive Officers” shall mean the current executive officers of the
company listed on Schedule I attached hereto.

 

“Debenture” means the 3% Convertible Debenture issued by the Company to the
Purchaser hereunder, substantially in the form of Exhibit A attached hereto, as
may be amended, restated, modified or supplemented from time to time.

 

“Dinar” means Dinar Zuz, LLC, together with any successor thereto.

 

“Disclosure Schedules” shall have the meaning ascribed to such term in Section
3.1.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 



2

 

 

“GAAP” shall have the meaning ascribed to such term in Section 3.1(ii)(f).

 

“Governmental Authority” means (a) the government of (i) the United States of
America or any state or other political subdivision thereof, or (ii) any other
jurisdiction in which the Company or any Subsidiary conducts all or any part of
its business, or which asserts jurisdiction over any properties of the Company
or any Subsidiary; or (b) any entity exercising executive, legislative,
judicial, regulatory or administrative functions of, or pertaining to, any such
government.

 

“Knetik” means Knetik, Inc., a Delaware corporation and a wholly owned
subsidiary of CIMA, together with any successor thereto.

 

“License Agreement” shall mean that certain Platform License Agreement, dated as
of the date hereof by and among (i) the Company, (ii) CIMA, (iii) Knetik, and
(iv) Auris, attached hereto as Exhibit C, as may be amended, restated, modified
or supplemented from time to time.

 

“Licensed Technology” means the technology listed on Schedule [A] attached to
the License Agreement.

 

“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

 

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(i).

 

“Maximum Rate” shall have the meaning ascribed to such term in Section 5.16.

 

“NASDAQ” shall mean the Nasdaq Capital Market.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Pledge Agreement” means that certain Pledge Agreement, dated as of the date
hereof, by and among (i) the Company, (ii) CIMA, (iii) Knetik, and (iv) Auris,
attached hereto as Exhibit D.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

 

“Purchaser Party” shall have the meaning ascribed to such term in Section 4.4.

 

“Required Approvals” means any items requiring additional approvals as set forth
in Section 4.6 and Section 4.7.

 



3

 

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“SEC Reports” shall have the meaning ascribed to such term in Section
3.1(ii)(f).

 

“Securities” means collectively, the Debenture, the Warrant and the Underlying
Shares.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Series B Preferred Stock” means the Series B Preferred Stock of the Company.

 

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include locating and/or
borrowing shares of Common Stock). 

 

“Side Letter Agreement” means that certain Side Letter Agreement, dated as of
the date hereof, by and among the Company, the Purchaser, Dinar, Michael De
Prado and Arik Maimon.

 

“Source Code Escrow Agreements” means collectively, (i) that certain Source Code
Escrow Agreement, by and among the Company, the Purchaser and Knetik, dated as
of the date hereof, and (ii) that certain Source Code Escrow Agreement, by and
among the Company, the Purchaser and Auris, dated as of the date hereof, each as
may be amended, restated, modified or supplemented from time to time, each
attached hereto as Exhibit E.

 

“Subsidiaries” means Knetik, Auris and any other subsidiary of the Company that
may exist from time to time.

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the OTCQB
or OTCOX, NYSE American, the Nasdaq Capital Market, the Nasdaq Global Market,
the Nasdaq Global Select Market, the New York Stock Exchange (or any successors
to any of the foregoing).

 

“Transaction Documents” means this Agreement, the Debenture, the Warrant, the
Voting Agreement, the Side Letter Agreement, the License Agreement, the Source
Code Escrow Agreements, the Pledge Agreement, and all exhibits and schedules
thereto and hereto and any other documents or agreements executed by the Company
in connection with the transactions contemplated hereunder.

 



4

 

 

“Underlying Shares” means the shares of Common Stock issuable upon the
conversion of the Debenture and the shares of Common Stock issuable upon
exercise of the Warrant, each pursuant to the terms and conditions of the
Transaction Documents.

 

“Voting Agreement and Proxy” means that certain Voting Agreement and Proxy,
dated as of the date hereof, by and among the Company, the Purchaser, Dinar,
Michael De Prado and Arik Maimon, as may be amended, restated, modified or
supplemented from time to time.

 

“Warrant” means that certain warrant to purchase shares of Common Stock of the
Company, substantially in the form of Exhibit B attached hereto, as may be
amended, restated, modified or supplemented from time to time, subject to the
terms and conditions set forth herein.

 

“Written Consent of the Board” means the written resolutions of the Board of
Directors authorizing the issuance of the Debenture and the Warrant, the
reservation of the shares into which the Debenture is convertible and for which
the Warrant is exercisable for, the approval of the Transaction Documents and
any and all consent required in order to effectuate the transactions
contemplated thereby.

 

ARTICLE II.

PURCHASE AND SALE

 

2.1 Closing. On the Closing Date, upon the terms and subject to the conditions
set forth herein, substantially concurrent with the execution and delivery of
this Agreement by the parties hereto, the Company agrees to sell, and the
Purchaser agrees to purchase, (i) the Warrant and (ii) the Debentures in the
principal amount of $9,000,000. Upon conversion of the Debenture, the Purchaser
shall be issued that number of shares of Common Stock of the Company equal to
twenty-five percent (25%) of the fully-diluted issued and outstanding shares of
Common Stock of the Company (not taking into account the Warrant) as of December
31, 2019. Upon exercise of the Warrant, the Purchaser shall be entitled to
purchase from the Company an aggregate of duly authorized, validly issued, fully
paid and nonassessable shares of the Common Stock equal to twenty-five percent
(25%) of total outstanding shares of the Company on a fully-diluted basis
(taking into account any warrants, options, debt convertible into shares or
other rights underlying shares of the Company) as of December 31, 2019;
provided, however, that the Warrant shall increase to include 25% of any
additional shares (or warrants, options, debt convertible into shares or other
rights underlying shares of the Company) of the Company only to the extent such
shares are issued in breach of the Voting Agreement. The Company shall deliver
to the Purchaser the Debenture and the Warrant, and the Purchaser shall deliver
the Licensed Technology to the Company, and the Company and Purchaser shall
deliver the other items set forth in Section 2.2 deliverable at the Closing.
Upon satisfaction of the covenants and conditions set forth in Sections 2.2 and
2.3, the Closing shall occur at the offices of Company Counsel or such other
location as the parties shall mutually agree.

 



5

 

 

2.2 Deliveries.

 

(a) On or prior to the Closing Date, the Company shall deliver or cause to be
delivered to the Purchaser the following:

 

(i) this Agreement duly executed by the Company;

 

(ii) the Debenture, duly executed by the Company, with a principal amount equal
to $9,000,000;

 

(iii) the Warrant, duly executed by the Company;

 

(iv) standalone Non-Competition, Non-Solicitation, Confidentiality And
Intellectual Property Assignment Agreement in substantially the same form as
Exhibit F attached hereto, by and between the Company and (x) each of the
Cuentas Executive Officers, and (y) each of the Company’s employees, consultants
and contractors covering the Licensed Technology;

 

(v) the License Agreement, duly executed by the Company;

 

(vi) the Source Code Escrow Agreements, each duly executed by the Company;

 

(vii) the Pledge Agreement, duly executed by the Company;

 

(viii) the Voting Agreement and Proxy, duly executed by the Company; and

 

(ix) the Side Letter Agreement, duly executed by the Company.

 

(b) On or prior to the Closing Date, the Purchaser shall deliver or cause to be
delivered to the Company the following:

 

(i) this Agreement duly executed by the Purchaser;

 

(ii) the License Agreement, duly executed by the Purchaser and the other parties
thereto;

 

(iii) the Source Code Escrow Agreements, each duly executed by the Purchaser and
the other parties thereto;

 

(iv) the Pledge Agreement, duly executed by the Purchaser and the other parties
thereto;

 

(v) the Voting Agreement and Proxy, duly executed by the Purchaser and the other
parties thereto; and

 



6

 

 

(vi) the Side Letter Agreement, duly executed by the Purchaser and the other
parties thereto.

 

2.3 Closing Conditions.

 

(a) The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met or waived by the Purchaser:

 

(i) the accuracy in all material respects on (or, to the extent representations
or warranties are qualified by materiality or Material Adverse Effect, in all
respects) the Closing Date of the representations and warranties of the
Purchaser contained herein (unless as of a specific date therein in which case
they shall be accurate as of such date);

 

(ii) all obligations, covenants and agreements of the Purchaser required to be
performed at or prior to the Closing Date shall have been performed; and

 

(iii) the delivery by the Purchaser of the items set forth in Section 2.2(b) of
this Agreement.

 

(b) The obligations of the Purchaser hereunder in connection with the Closing
are subject to the following conditions being met, each on terms and conditions
acceptable to CIMA in its reasonable discretion, or waived in the sole
discretion of CIMA:

 

(i) the accuracy in all material respects (or, to the extent representations or
warranties are qualified by materiality or Material Adverse Effect, in all
respects) when made and on the Closing Date of the representations and
warranties of the Company contained herein (unless as of a specific date therein
in which case they shall be accurate as of such date);

 

(ii) all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed;

 

(iii) the delivery by the Company of the items set forth in Section 2.2(a) of
this Agreement;

 

(iv) there shall have been no Material Adverse Effect with respect to the
Company since the date hereof;

 

(v) from the date hereof to the Closing Date, trading in the Common Stock shall
not have been suspended by the Commission or the Company’s principal Trading
Market and, at any time prior to the Closing Date, trading in securities
generally as reported by Bloomberg L.P. shall not have been suspended or
limited, or minimum prices shall not have been established on securities whose
trades are reported by such service, or on any Trading Market, nor shall a
banking moratorium have been declared either by the United States or New York
State authorities nor shall there have occurred any material outbreak or
escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of the Purchaser, makes
it impracticable or inadvisable to purchase the Securities at the Closing;

 



7

 

 

(vi) CIMA, Cuentas and Dinar shall cause the Board of Directors to authorize and
approve an offering of debt or equity securities to be issued by Cuentas to
raise up to $5,000,000, but no less than $3,000,000, of new capital within 120
days of the Closing Date;

 

(vii) the Budget shall have been agreed upon by CIMA, Cuentas and Dinar;

 

(viii) the Company shall have provided executed Non-Competition,
Non-Solicitation, Confidentiality And Intellectual Property Assignment Agreement
in substantially the same form as Exhibit D attached hereto from its employees,
consultants and contractors covering the Licensed Technology to CIMA;

 

(ix) the A&R Articles of Incorporation, in a form duly acceptable to the
Purchaser, duly authorized, shall have been executed, filed with and accepted by
the Secretary of State of the State of Florida and the SEC pursuant to a
Definitive Proxy Statement filed on Schedule 14A;

 

(x) Cuentas shall provide a copy of the A&R Bylaws, in a form acceptable to the
Purchaser, which A&R Bylaws shall, among other things, provide the Company with
the flexibility necessary to carry out its business plan and in order to be more
consistent with Florida law, as it relates to the actions which are permissible
by the Board and shareholders, respectively, which A&R Bylaws shall have been
filed with and accepted by the SEC pursuant to a Definitive Proxy Statement
filed on Schedule 14A;

 

(xi) Cuentas shall provide evidence reasonably acceptable to CIMA which confirms
(i) that Cuentas has caused SDI Next Distribution LLC, a Florida limited
liability company (“SDI”), to renegotiate its agreement with Fisk Holdings, LLC
(“Fisk”) and (ii) the terms and conditions upon which Cuentas will fund a
$500,000 capital contribution to SDI, and Fisk will provide at least 30,000
active point of sale locations for distribution of retail telecommunications and
prepaid financial products and services, as contemplated by Cuentas’ related
disclosure in its Annual Report on Form 10-K for the fiscal year ended December
31, 2018 (the “Form 10-K”); provided however, that all parties agree that any
payments contemplated to be made by Cuentas to SDI shall not be effected or
commenced until all such active points of sale locations for retail
telecommunications and prepaid financial products and services are finalized;
and

 



8

 

 

(xii) Cuentas shall provide evidence of Directors and Officers Liability
Insurance policy, in an amount reasonably satisfactory to CIMA.

 

2.4 Covenants.

 

(a) In the event that CIMA, in its sole discretion, waives the closing condition
of the Cuentas to:

 

(i) (A) Properly filed the A&R Articles of Incorporation with and accepted by
with the Secretary of State of the State of Florida and the SEC, and (B) to
effect and properly approve and file the A&R Bylaws with the SEC, in accordance
with Sections 2.3(b)(ix) and (x) above, respectively, then Cuentas agrees that
it shall take all necessary actions to properly file the A&R Articles of
Incorporation with the Secretary of State of the State of Florida and to effect
and properly approve the A&R Bylaws no later than June 30, 2020;

 

(ii) provide evidence of the Company’s obtained Directors and Officers Liability
Insurance policy, in an amount reasonably satisfactory to CIMA, in accordance
with Section 2.3(b)(xii) above, then Cuentas agrees that it shall, within thirty
(30) days following the Closing, shall provide evidence of Directors and
Officers Liability Insurance policy, in an amount reasonably satisfactory to
CIMA; and

 

(iii) consummate and effect any of the closing conditions set forth in Section
2.3(b), each to be effected as of the Closing, Cuentas agrees that it shall
deliver and effect each of the closing conditions not so properly effected as of
the Closing, no later than the effective date of the A&R Charter, as filed with
and accepted by the Secretary of State of the State of Florida; provided,
however, if such closing condition requires Cuentas to enter into a new
agreement or documentation with a third party or make a filing with the
Commission, Cuentas shall provide a copy of such agreement, documentation or
filing to CIMA for approval prior to entering into such agreement or
documentation, or making such filing with the Commission.

 

(b) If any part of this Agreement is held to be invalid, illegal or
unenforceable (whether in whole or in part), then such part shall be deemed
modified to the extent, but only to the extent, of such invalidity, illegality
or unenforceability, and the remaining part of this Agreement shall not be
affected thereby. In furtherance of the foregoing, if any part of this Agreement
is held to be invalid, illegal or unenforceable because it exceeds the maximum
scope determined to be acceptable to permit such provision to be enforceable,
then such part shall be deemed to be modified to the minimum extent necessary to
modify such scope in order to make such provision enforceable under applicable
state or federal laws.

 



9

 

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

 

3.1 Representations and Warranties of the Company. Except as set forth in the
disclosure schedules (the “Disclosure Schedules” and each, a “Disclosure
Schedule”), which Disclosure Schedules shall be deemed a part hereof and shall
qualify any representation or otherwise made herein to the extent of the
disclosure contained in the corresponding section of the Disclosure Schedules,
the Company hereby makes the following representations and warranties to the
Purchaser:

 

(a) Organization and Qualification. The Company is an entity duly incorporated
or otherwise organized, validly existing and in good standing under the laws of
the jurisdiction of its incorporation or organization, with the requisite power
and authority to own and use its properties and assets and to carry on its
business as currently conducted. The Company is not in violation nor default of
any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. The Company
is duly qualified to conduct business and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, could not have or reasonably be expected to result in: (i) a material
adverse effect on the legality, validity or enforceability of any Transaction
Document, (ii) a material adverse effect on the results of operations, assets,
business, prospects or condition (financial or otherwise) of the Company, taken
as a whole, or (iii) a material adverse effect on the Company’s ability to
perform in any material respect on a timely basis its obligations under any
Transaction Document (any of (i), (ii) or (iii), a “Material Adverse Effect”)
and no Proceeding has been instituted in any such jurisdiction revoking,
limiting or curtailing or seeking to revoke, limit or curtail such power and
authority or qualification.

 

(b) Authorization; Enforcement.

 

(i) The Company has the requisite corporate power and authority to enter into
and to consummate the transactions contemplated by this Agreement and each of
the other Transaction Documents and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of this Agreement and each
of the other Transaction Documents by the Company and the consummation by it of
the transactions contemplated hereby and thereby have been duly authorized by
all necessary action on the part of the Company and no further action is
required by the Company, the Board of Directors or the Company’s stockholders in
connection herewith or therewith other than in connection with the Required
Approvals. This Agreement and each other Transaction Document to which it is a
party has been (or upon delivery will have been) duly executed by the Company
and, when delivered in accordance with the terms hereof and thereof, will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, except (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 



10

 

 

(ii) No Conflicts. The execution, delivery and performance by the Company of
this Agreement and the other Transaction Documents to which it is a party, the
issuance and sale of the Securities and the consummation by it of the
transactions contemplated hereby and thereby do not and will not (i) conflict
with or violate any provision of the Company’s or any Subsidiary’s certificate
or articles of incorporation, bylaws or other organizational or charter
documents, or (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any Lien upon any of the properties or assets of the Company or any
Subsidiary, or give to others any rights of termination, amendment,
anti-dilution or similar adjustments, acceleration or cancellation (with or
without notice, lapse of time or both) of, any agreement, credit facility, debt
or other instrument (evidencing a Company or Subsidiary debt or otherwise) or
other understanding to which the Company or any Subsidiary is a party or by
which any property or asset of the Company or any Subsidiary is bound or
affected, or (iii) subject to the Required Approvals, conflict with or result in
a violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or Governmental Authority to which the Company or
a Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as could not have or reasonably be expected to result in a Material Adverse
Effect.

 

(iii) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
Governmental Authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other
than: (i) the filings required pursuant to Section 4.6 of this Agreement, (ii)
the filing with the Commission pursuant to the Registration Rights Agreement,
and (iii) the notice and/or application(s) to each applicable Trading Market for
the issuance and sale of the Debenture.

 

(iv) Issuance of the Securities. The Debenture and Warrant duly authorized and,
when issued and paid for in accordance with the applicable Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens imposed by the Company other than restrictions on
transfer provided for in the Transaction Documents. The Underlying Shares, when
issued in accordance with the terms of the Transaction Documents, will be
validly issued, fully paid and nonassessable, free and clear of all Liens
imposed by the Company other than restrictions on transfer provided for in the
Transaction Documents. The Company has reserved from its duly authorized capital
stock a number of shares of Common Stock for issuance upon conversion of the
Debenture and upon exercise of the Warrant.

 



11

 

 

(v) Capitalization. The capitalization of the Company as of the date hereof is
as set forth on Schedule 3.1(ii)(e) attached hereto, which Schedule 3.1(ii)(e)
shall also include the number of shares of Common Stock owned beneficially, and
of record, by Affiliates of the Company as of the date hereof. The Company has
not issued any capital stock since its most recently filed periodic report under
the Exchange Act, other than pursuant to the exercise of employee stock options
under the Company’s stock option plans, the issuance of shares of Common Stock
to employees pursuant to the Company’s employee stock purchase plans and
pursuant to the conversion and/or exercise of Common Stock Equivalents
outstanding as of the date of the most recently filed periodic report under the
Exchange Act. No Person has any right of first refusal, preemptive right, right
of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents. Except as a result of the purchase
and sale of the Securities, there are no outstanding options, warrants, scrip
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire, any shares of Common Stock or the capital stock of any Subsidiary,
or contracts, commitments, understandings or arrangements by which the Company
or any Subsidiary is or may become bound to issue additional shares of Common
Stock or Common Stock Equivalents or capital stock of any Subsidiary. The
issuance and sale of the Securities will not obligate the Company or any
Subsidiary to issue shares of Common Stock or other securities to any Person
(other than the Purchaser). There are no outstanding securities or instruments
of the Company or any Subsidiary with any provision that adjusts the exercise,
conversion, exchange or reset price of such security or instrument upon an
issuance of securities by the Company or any Subsidiary. There are no
outstanding securities or instruments of the Company or any Subsidiary that
contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to redeem a security of the Company or such
Subsidiary. The Company does not have any stock appreciation rights or “phantom
stock” plans or agreements or any similar plan or agreement. All of the
outstanding shares of capital stock of the Company are duly authorized, validly
issued, fully paid and nonassessable, have been issued in compliance with all
federal and state securities laws, and none of such outstanding shares was
issued in violation of any preemptive rights or similar rights to subscribe for
or purchase securities. No further approval or authorization of any stockholder,
the Board of Directors or others is required for the issuance and sale of the
Securities. There are no stockholders agreements, voting agreements or other
similar agreements with respect to the Company’s capital stock to which the
Company is a party or, to the knowledge of the Company, between or among any of
the Company’s stockholders.

 



12

 

 

(vi) SEC Reports; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two years preceding the date hereof (or
such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. Except as set forth on the Disclosure Schedule
or previously disclosed to the Purchaser, as of their respective dates, the SEC
Reports complied in all material respects with the requirements of the
Securities Act and the Exchange Act, as applicable, and none of the SEC Reports,
when filed, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. The financial statements of the Company included in
the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing. Except as set forth on the
Disclosure Schedule or previously disclosed to the Purchaser, such financial
statements have been prepared in accordance with United States generally
accepted accounting principles applied on a consistent basis during the periods
involved (“GAAP”), except as may be otherwise specified in such financial
statements or the notes thereto and except that unaudited financial statements
may not contain all footnotes required by GAAP, and fairly present in all
material respects the financial position of the Company and its consolidated
Subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.

 

(vii) Material Changes; Undisclosed Events, Liabilities or Developments. Since
the date of the latest audited financial statements included within the SEC
Reports, except as set forth on Schedule 3.1(ii)(g) attached hereto, (i) there
has been no event, occurrence or development that has had or that could
reasonably be expected to result in a Material Adverse Effect, (ii) the Company
has not incurred any liabilities (contingent or otherwise) other than (A) trade
payables and accrued expenses incurred in the ordinary course of business
consistent with past practice and (B) liabilities not required to be reflected
in the Company’s financial statements pursuant to GAAP or disclosed in filings
made with the Commission, (iii) the Company has not altered its method of
accounting, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock and (v) the Company has not issued any equity securities to any officer,
director or Affiliate, except pursuant to existing Company stock option plans.
The Company does not have pending before the Commission any request for
confidential treatment of information. Except for the issuance of the Securities
contemplated by this Agreement or as set forth on Schedule 3.1(ii)(g), no event,
liability, fact, circumstance, occurrence or development has occurred or exists
or is reasonably expected to occur or exist with respect to the Company or its
Subsidiaries or their respective businesses, prospects, properties, operations,
assets or financial condition, that would be required to be disclosed by the
Company under applicable securities laws at the time this representation is made
or deemed made that has not been publicly disclosed at least one (1) Trading Day
prior to the date that this representation is made.

 



13

 

 

(viii) Private Placement. Assuming the accuracy of the Purchaser’s
representations and warranties set forth in Section 3.2, no registration under
the Securities Act is required for the offer and sale of the Securities by the
Company to the Purchaser as contemplated hereby. The issuance and sale of the
Securities hereunder does not contravene the rules and regulations of the
Trading Market. Neither the Company nor Person acting on its behalf has taken,
or will take, any action that would subject the issuance or sale of the
Debenture or the Warrant to the registration requirements of Section 5 of the
Securities Act or to the registration requirements of any securities or blue sky
laws of any applicable jurisdiction.

 

(ix) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.

 

(x) Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(g) of the Exchange Act, and the Company has taken no
action designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act nor has
the Company received any notification that the Commission is contemplating
terminating such registration. The Company has not, in the 12 months preceding
the date hereof, received notice from any Trading Market on which the Common
Stock is or has been listed or quoted to the effect that the Company is not in
compliance with the listing or maintenance requirements of such Trading Market.
The Company is, and has no reason to believe that it will not in the foreseeable
future continue to be, in compliance with all such listing and maintenance
requirements. The Common Stock is currently eligible for electronic transfer
through the Depository Trust Company or another established clearing corporation
and the Company is current in payment of the fees to the Depository Trust
Company (or such other established clearing corporation) in connection with such
electronic transfer.

 

(xi) No General Solicitation. Neither the Company nor any Person acting on
behalf of the Company has offered or sold the Securities by any form of general
solicitation or general advertising.

 

(xii) Litigation. Except as described in SEC Filings, there are no actions,
suits, investigations or proceedings pending or, to the best knowledge of the
Company, threatened in writing against or affecting the Company or any
Subsidiary or any property of the Company or any Subsidiary in any court or
before any arbitrator of any kind or before or by any Governmental Authority
that could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect

 



14

 

 

(xiii) Foreign Corrupt Practices Act. Neither the Company nor any of the
Company’s directors, officers, employees or agents have, directly or indirectly,
made, offered, promised or authorized any payment or gift of any money or
anything of value to or for the benefit of any “foreign official” (as such term
is defined in the U.S. Foreign Corrupt Practices Act of 1977, as amended (the
“FCPA”)), foreign political party or official thereof or candidate for foreign
political office for the purpose of (i) influencing any official act or decision
of such official, party or candidate, (ii) inducing such official, party or
candidate to use his, her or its influence to affect any act or decision of a
foreign governmental authority, or (iii) securing any improper advantage, in the
case of (i), (ii) and (iii) above in order to assist the Company or any of its
Affiliates in obtaining or retaining business for or with, or directing business
to, any person. Neither the Company nor any of its directors, officers,
employees or agents have made or authorized any bribe, rebate, payoff, influence
payment, kickback or other unlawful payment of funds or received or retained any
funds in violation of any law, rule or regulation. The Company further
represents that it has maintained, and has caused each of its Subsidiaries and
Affiliates to maintain, systems of internal controls (including, but not limited
to, accounting systems, purchasing systems and billing systems) to ensure
compliance with the FCPA or any other applicable anti-bribery or anti-corruption
law. Neither the Company, or, to the Company’s knowledge, any of its officers,
directors or employees are the subject of any allegation, voluntary disclosure,
investigation, prosecution or other enforcement action related to the FCPA or
any other anti-corruption law.

 

3.2 Representations and Warranties of the Purchaser. The Purchaser, for itself
and for no other Purchaser, hereby represents and warrants as of the date hereof
and as of the Closing Date to the Company as follows (unless as of a specific
date therein, in which case they shall be accurate as of such date):

 

(a) Organization; Authority. The Purchaser is either an individual or an entity
duly incorporated or formed, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation with full right,
corporate, partnership, limited liability company or similar power and authority
to enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of the Transaction Documents and performance by the
Purchaser of the transactions contemplated by the Transaction Documents have
been duly authorized by all necessary corporate, partnership, limited liability
company or similar action, as applicable, on the part of the Purchaser. Each
Transaction Document to which it is a party has been duly executed by the
Purchaser, and when delivered by the Purchaser in accordance with the terms
hereof, will constitute the valid and legally binding obligation of the
Purchaser, enforceable against it in accordance with its terms, except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 



15

 

 

(b) Own Account. The Purchaser understands that the Securities are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities law and is acquiring the Securities as principal for
its own account and not with a view to or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Securities in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other persons to distribute or regarding the distribution of such Securities
in violation of the Securities Act or any applicable state securities law (this
representation and warranty not limiting the Purchaser’s right to sell the
Securities pursuant to the Registration Statement or otherwise in compliance
with applicable federal and state securities laws). The Purchaser is acquiring
the Securities hereunder in the ordinary course of its business.

 

(c) Purchaser Status. At the time the Purchaser was offered the Securities, it
was, and as of the date hereof it is, and on each date on which it exercises the
Debenture and Warrant it will be either: (i) an “accredited investor” as defined
in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act or
(ii) a “qualified institutional buyer” as defined in Rule 144A(a) under the
Securities Act.

 

(d) Experience of The Purchaser. The Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. The Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.

 

(e) General Solicitation. The Purchaser is not, to the Purchaser’s knowledge,
purchasing the Securities as a result of any advertisement, article, notice or
other communication regarding the Securities published in any newspaper,
magazine or similar media or broadcast over television or radio or presented at
any seminar or, to the knowledge of the Purchaser, any other general
solicitation or general advertisement.

 

(f) Access to Information. The Purchaser acknowledges that it has had the
opportunity to review the Transaction Documents (including all exhibits and
schedules thereto) and the SEC Reports and has been afforded: (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and its financial
condition, results of operations, business, properties, management and prospects
sufficient to enable it to evaluate its investment; and (iii) the opportunity to
obtain such additional information that the Company possesses or can acquire
without unreasonable effort or expense that is necessary to make an informed
investment decision with respect to the investment.

 



16

 

 

(g) Certain Transactions and Confidentiality. Other than consummating the
transactions contemplated hereunder, the Purchaser has not, nor has any Person
acting on behalf of or pursuant to any understanding with the Purchaser,
directly or indirectly executed any purchases or sales, including Short
Sales, of the securities of the Company during the period commencing as of the
time that the Purchaser first received a term sheet (written or oral) from the
Company or any other Person representing the Company setting forth the material
terms of the transactions contemplated hereunder and ending immediately prior to
the execution hereof. Notwithstanding the foregoing, in the case of a Purchaser
that is a multi-managed investment vehicle whereby separate portfolio managers
manage separate portions of the Purchaser’s assets and the portfolio managers
have no direct knowledge of the investment decisions made by the portfolio
managers managing other portions of the Purchaser’s assets, the representation
set forth above shall only apply with respect to the portion of assets managed
by the portfolio manager that made the investment decision to purchase the
Securities covered by this Agreement. Other than to other Persons party to this
Agreement or to the Purchaser’s representatives, including, without limitation,
its officers, directors, partners, legal and other advisors, employees, agents
and Affiliates, the Purchaser has maintained the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction). Notwithstanding the foregoing, for the
avoidance of doubt, nothing contained herein shall constitute a representation
or warranty against, or a prohibition of, any actions with respect to the
borrowing of, arrangement to borrow, identification of the availability of,
and/or securing of, securities of the Company in order for the Purchaser (or its
broker or other financial representative) to effect Short Sales or similar
transactions in the future.

 

The Company acknowledges and agrees that the representations contained in this
Section 3.2 shall not modify, amend or affect the Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transactions contemplated hereby.
Notwithstanding the foregoing, for the avoidance of doubt, nothing contained
herein shall constitute a representation or warranty, or preclude any actions,
with respect to locating or borrowing shares in order to effect Short Sales or
similar transactions in the future.

 

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

 

4.1 Transfer Restrictions.

 

(a) The Securities may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of Securities other than
pursuant to an effective registration statement or Rule 144, to the Company or
to an Affiliate of a Purchaser or in connection with a pledge as contemplated in
Section 4.1(ii), the Company may require the transferor thereof to provide to
the Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Securities under the Securities
Act. As a condition of transfer, any such transferee shall agree in writing to
be bound by the terms of this Agreement and the Registration Rights Agreement
and shall have the rights and obligations of a Purchaser under this Agreement
and the Registration Rights Agreement.

 



17

 

 



(b) The Purchaser agrees to the imprinting, so long as is required by this
Section 4.1, of a legend on the Debenture and the Warrant in the following form:

 

NEITHER THIS SECURITY NOR THE SECURITIES UNDERLYING THIS SECURITY HAVE BEEN
REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY,
MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM,
OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.

 

THIS [WARRANT/NOTE] IS, AND THE UNDERLYING SHARES OF COMMON STOCK ARE, SUBJECT
TO THE TERMS OF A VOTING AGREEMENT AND PROXY DATED AS OF THE DATE HEREOF, BY AND
AMONG THE COMPANY AND THE OTHER PARTIES THERETO (THE “VOTING AGREEMENT”).

 

(c) Certificates evidencing the Underlying Shares shall contain a legend, if
required, that such shares have not been registered under the Securities Act and
may only be sold upon an exemption from registration.

 

(d) Subject to each party’s compliance obligations with state and federal
securities laws and listing requirements, after the conversion of the Debenture
to Common Stock and the exercise of the Warrant for Common Stock, CIMA shall
have the right to sell any or all of CIMA’s Common Stock into which the
Debenture was converted or Warrant was exercised (as determined in CIMA’s sole
discretion) to any bona fide third party purchaser identified by CIMA at any
price per share (including a price per share below the fair market value of the
Common Stock), and Cuentas shall cooperate with CIMA to effectuate that sale,
including, but not limited to, ensuring that all necessary approvals,
documentation, and other actions are taken in order for CIMA to be able to
consummate the contemplated sale of Common Stock, pursuant to the Side Letter
Agreement containing a right of first refusal on the terms and conditions
substantially set forth therein. Except for right of first refusal described in
the Side Letter Agreement, there shall be no transfer restrictions on CIMA in
the organizational documents of Cuentas or any other documents which could have
the effect of prohibiting such private resales of Common Stock by CIMA.

 



18

 

 

4.2 Conversion and Exercise Procedures. The form of Notice of Conversion
included in the Debenture sets forth the totality of the procedures required of
the Purchaser in order to convert the Debenture. The form of Notice of Exercise
included in the Warrant sets forth the totality of the procedures required of
the Purchaser in order to exercise the Warrant. Without limiting the preceding
sentences of this Section 4.2, no ink-original Notice of Conversion or Notice of
Exercise shall be required, nor shall any medallion guarantee (or other type of
guarantee or notarization) of the Notice of Conversion or the Notice of Exercise
be required in order to convert the Debenture or exercise the Warrant,
respectively. No additional legal opinion, other information or instructions
shall be required of the Purchaser to convert the Debenture or exercise the
Warrant. The Company shall honor conversion of the Debenture and the exercise of
the Warrant, and shall deliver Underlying Shares in accordance with the terms,
conditions and time periods set forth in the Transaction Documents.

 

4.3 Shareholder Rights Plan. No claim will be made or enforced by the Company
or, with the consent of the Company, any other Person, that any Purchaser is an
“acquiring person” under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or similar
anti-takeover plan or arrangement in effect or hereafter adopted by the Company,
or that any Purchaser could be deemed to trigger the provisions of any such plan
or arrangement, by virtue of receiving Securities under the Transaction
Documents or under any other agreement between the Company and the Purchaser.

 



19

 

 

4.4 Indemnification of Purchaser. Subject to the provisions of this Section 4.4,
the Company will indemnify and hold the Purchaser and its directors, officers,
shareholders, members, partners, employees and agents (and any other Persons
with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls the Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any the Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against the
Purchaser Parties in any capacity, or any of them or their respective
Affiliates, by any stockholder of the Company who is not an Affiliate of the
Purchaser Party, with respect to any of the transactions contemplated by the
Transaction Documents (unless such action is solely based upon a material breach
of the Purchaser Party’s representations, warranties or covenants under the
Transaction Documents or any agreements or understandings the Purchaser Party
may have with any such stockholder or any violations by the Purchaser Party of
state or federal securities laws or any conduct by the Purchaser Party which is
finally judicially determined to constitute fraud, gross negligence or willful
misconduct). If any action shall be brought against any Purchaser Party in
respect of which indemnity may be sought pursuant to this Agreement, the
Purchaser Party shall promptly notify the Company in writing, and the Company
shall have the right to assume the defense thereof with counsel of its own
choosing reasonably acceptable to the Purchaser Party. Any Purchaser Party shall
have the right to employ separate counsel in any such action and participate in
the defense thereof, but the fees and expenses of such counsel shall be at the
expense of the Purchaser Party except to the extent that (i) the employment
thereof has been specifically authorized by the Company in writing, (ii) the
Company has failed after a reasonable period of time to assume such defense and
to employ counsel or (iii) in such action there is, in the reasonable opinion of
counsel, a material conflict on any material issue between the position of the
Company and the position of the Purchaser Party, in which case the Company shall
be responsible for the reasonable fees and expenses of no more than one such
separate counsel. The Company will not be liable to any Purchaser Party under
this Agreement (y) for any settlement by a Purchaser Party effected without the
Company’s prior written consent, which shall not be unreasonably withheld or
delayed; or (z) to the extent, but only to the extent that a loss, claim, damage
or liability is attributable to any Purchaser Party’s breach of any of the
representations, warranties, covenants or agreements made by the Purchaser Party
in this Agreement or in the other Transaction Documents. The indemnification
required by this Section 4.4 shall be made by periodic payments of the amount
thereof during the course of the investigation or defense, as and when bills are
received or are incurred. The indemnity agreements contained herein shall be in
addition to any cause of action or similar right of any Purchaser Party against
the Company or others and any liabilities the Company may be subject to pursuant
to law.

 

4.5 Reservation of Securities. The Company shall maintain a reserve from its
duly authorized shares of Common Stock for issuance pursuant to the Transaction
Documents in such amount as may then be required to fulfill its obligations in
full under the Transaction Documents.

 



20

 

 

4.6 Remedies upon Breach. If the Company or its affiliate breaches any of its
terms, conditions, duties, requirements or obligations under Article II of this
Agreement or the Warrant, the Purchaser shall advise the Company of the breach
in writing. The Company shall have thirty (30) days from receipt of written
notice from the Purchaser to cure the breach to the Purchaser’s satisfaction. In
the event that such breach is not cured within the period set forth in the
preceding sentence, then the Company shall pay to the Purchaser Five Million
Dollars ($5,000,000) and any and all reasonable attorneys’ fees and other costs
and expenses incurred the Purchaser as a result of such breach, as liquidated
damages. The Parties agree that actual damages that the Purchaser would suffer
as a result of the Company’s such breach would be difficult to determine and
that these liquidated damages are a reasonable and fair estimate of the damages
which may be caused by such event, and are not a penalty. In the event that
Company fails to pay such amounts, then the Purchaser shall be entitled to
enforce its rights under the Pledge Agreement. The Company’s obligations to pay
any partial liquidated damages or other amounts owing under the Transaction
Documents is a continuing obligation of the Company and shall not terminate
until all unpaid partial liquidated damages and other amounts pursuant to this
Section 4.6 have been paid notwithstanding the fact that the Debenture, Warrant,
Underlying Shares or other security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled. In the
event that liquidated damages are due pursuant to this Section 4.6, and the
Company is not able to pay such liquidated damages, the Pledge Agreement and the
terms thereunder shall immediately be enforceable by the Purchaser. In the event
that the terms of the Pledge Agreement are enforced by the Purchaser accordance
with this Section 4.6 and the License Agreement is terminated in accordance with
the terms of the Pledge Agreement, Purchaser shall transfer and return to the
Company all shares of the Company it has been issued through the conversion of
the Debenture or exercise of the Warrant. For the avoidance of doubt, in the
event that the Pledge Agreement is enforced and the License Agreement is
terminated, then the Five Million Dollars ($5,000,000) of liquidated damages
called for under this Section 4.6 shall no longer be payable and due by the
Company. For the avoidance of doubt, if the Purchaser demands $5,000,000 in
liquidated damages per above, the Company can pay said $5,000,000 with the
pledge and all shares shall be returned to the Company.

 



21

 

 

ARTICLE V.

MISCELLANEOUS

 

5.1 Publicity; Use of Name. This Agreement, the Transaction Documents, all
exhibits and schedules hereto and thereto, and all of the transactions
contemplated hereby and thereby are confidential. No publicity release, public
announcement, press release, public filing, or any other disclosure to any other
third-party, publicly or privately, concerning this Agreement, the Transaction
Documents, any schedules or exhibits hereto or thereto, or the transactions
contemplated hereby or thereby shall be made by Company or its Affiliates
without the prior written consent of CIMA, except as required by applicable law.
Further, neither the Company nor its affiliates shall use the name of CIMA or
any of its Affiliates in any trade publication, marketing material or otherwise
to the general public, in each case without the prior written consent of CIMA,
which consent may be withheld in its sole discretion.

 

5.2 Termination. This Agreement may be terminated by the Purchase by written
notice to the Company, if the Closing has not been consummated on or before the
fifth (5th) Trading Day following the date hereof, provided, however, that no
such termination will affect the right of any party to sue for any breach by any
other party (or parties).

 

5.3 Fees and Expenses. Each party shall bear their own expenses. Notwithstanding
the foregoing sentence, the Company shall pay all legal fees and expenses
incurred by CIMA in connection with the transactions contemplated in connection
with filing the proxy (including the effectuation and filing, as applicable, of
the A&R Articles of Incorporation and the A&R Bylaws), reviewing the 8-K with
regards to this transaction, reviewing the Annual Report on Form 10-K and
Quarterly Reports on Form 10-Q (including with respect to disclosure of the
agreement and arrangement with SDI), and the filing Schedule 13G and/or Schedule
13D. Nevertheless, the reimbursed amount will not exceed $65,000 which will be
paid within three (3) months following the closing date and receipt of invoice.

 

5.4 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and thereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 



22

 

 

5.5 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder, under the Debenture or under the Warrant
shall be in writing and shall be deemed given and effective on the earliest of:
(a) the time of transmission, if such notice or communication is delivered via
facsimile at the facsimile number or email attachment at the email address as
set forth on the signature pages attached hereto at or prior to 5:30 p.m. (New
York City time) on a Trading Day, (b) the next Trading Day after the time of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number or email attachment as set forth on the signature pages
attached hereto on a day that is not a Trading Day or later than 5:30 p.m. (New
York City time) on any Trading Day, (c) the second (2nd) Trading Day following
the date of mailing, if sent by U.S. nationally recognized overnight courier
service or (d) upon actual receipt by the party to whom such notice is required
to be given. The address for such notices and communications shall be as set
forth on the signature pages attached hereto. To the extent that any notice
provided pursuant to any Transaction Document constitutes, or contains,
material, non-public information regarding the Company or any of the
Subsidiaries, the Company shall simultaneously file such notice with the
Commission pursuant to a Current Report on Form 8-K.

 

5.6 Amendments; Waivers. No provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed, in the case of an
amendment, by the Company and the Purchaser or, in the case of a waiver, by the
party against whom enforcement of any such waived provision is sought, No waiver
of any default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right. Any
amendment effected in accordance with this Section 5.6 shall be binding upon the
Purchaser and each holder of Securities and the Company.

 

5.7 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

 

5.8 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchaser (other than by merger). The
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom the Purchaser assigns or transfers any Securities, provided that such
transferee agrees in writing to be bound, with respect to the transferred
Securities, by the provisions of the Transaction Documents that apply to the
Purchaser.

 



23

 

 

5.9 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
Florida, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal Proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, partners, members,
employees or agents) shall be commenced exclusively in the state and federal
courts, in each case sitting in Miami-Dade County, Florida (and any appellate
courts thereof). Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the sitting in
Miami-Dade County, Florida (and any appellate courts thereof) for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any Proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such Proceeding
is improper or is an inconvenient venue for such Proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law. If any party shall
commence an Proceeding to enforce any provisions of the Transaction Documents,
then, in addition to the obligations of the Company under the Transaction
Documents, the prevailing party in such Proceeding shall be reimbursed by the
non-prevailing party for its reasonable attorneys’ fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
Proceeding.

 

5.10 Survival. The representations and warranties contained herein shall survive
the Closing and the delivery of the Securities. The damages provided for in
Section 4.6 shall survive the Closing and the delivery of the Securities.

 

5.11 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

5.12 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

5.13 Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction. The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement Securities.

 



24

 

 

5.14 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, the Purchaser and the
Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any Action for specific performance of any such obligation the defense
that a remedy at law would be adequate.

 

5.15 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

5.16 Usury. To the extent it may lawfully do so, the Company hereby agrees not
to insist upon or plead or in any manner whatsoever claim, and will resist any
and all efforts to be compelled to take the benefit or advantage of, usury laws
wherever enacted, now or at any time hereafter in force, in connection with any
Proceeding that may be brought by any Purchaser in order to enforce any right or
remedy under any Transaction Document. Notwithstanding any provision to the
contrary contained in any Transaction Document, it is expressly agreed and
provided that the total liability of the Company under the Transaction Documents
for payments in the nature of interest shall not exceed the maximum lawful rate
authorized under applicable law (the “Maximum Rate”), and, without limiting the
foregoing, in no event shall any rate of interest or default interest, or both
of them, when aggregated with any other sums in the nature of interest that the
Company may be obligated to pay under the Transaction Documents exceed such
Maximum Rate. It is agreed that if the maximum contract rate of interest allowed
by law and applicable to the Transaction Documents is increased or decreased by
statute or any official governmental action subsequent to the date hereof, the
new maximum contract rate of interest allowed by law will be the Maximum Rate
applicable to the Transaction Documents from the effective date thereof forward,
unless such application is precluded by applicable law. If under any
circumstances whatsoever, interest in excess of the Maximum Rate is paid by the
Company to any Purchaser with respect to indebtedness evidenced by the
Transaction Documents, such excess shall be applied by the Purchaser to the
unpaid principal balance of any such indebtedness or be refunded to the Company,
the manner of handling such excess to be at the Purchaser’s election.

 

5.17 Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.

 



25

 

 

5.18 Construction. The parties agree that each of them and/or their respective
counsel have reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments thereto. In
addition, each and every reference to share prices and shares of Common Stock in
any Transaction Document shall be subject to adjustment for reverse and forward
stock splits, stock dividends, stock combinations and other similar transactions
of the Common Stock that occur after the date of this Agreement.

 

5.19 WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

 

(Signature Pages Follow)

 

26

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Note and Warrant
Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

 

COMPAnY:         Cuentas Inc.         By: /s/ Arik Maimon    Name: Arik Maimon 
  Title: Chief Executive Officer   

 



Address for Notice:  

200 S. Biscayne Blvd  

Suite 5500  

Miami, FL 33131  

     

Email: arik@cuentas.com  

Fax:  

 

PURCHASER:       CIMA Telecom, Inc.         By: /s/ Juan M. Gomez    Name: Juan
M. Gomez    Title: Chief Executive Officer   

   

Address for Notice:

1728 Coral Way

Coral Gables, FL 33145

   

Email: jmgomez@cimagroup.com

Fax:  

 



27

 

 

Accepted and Agreed:

 

DINAR ZUZ, LLC         By: /s/ Yochanon Bruk     Name: Yochanon Bruk     Title:
Manager  

 

28

 

 

SCHEDULE I

 

Cuentas Executive Officers

 

29

 

 

SCHEDULE II

 

Budget

 

(See Attached)

 

30

 

 

EXHIBIT A

 

Form of 3% Convertible Debenture

 

(See Attached)

 

31

 

 

EXHIBIT B

 

Form of Warrant

 

(See Attached)

 

32

 

 

EXHIBIT C

 

License Agreement

 

(See Attached)

33

 

 

EXHIBIT D

 

Source Code Escrow Agreements


(See Attached)

 

34

 

 

Exhibit F



Form of
Non-Competition, Non-Solicitation, Confidentiality And

Intellectual Property Assignment Agreement

 

(See Attached)

 

 

 

35



 

 